Citation Nr: 1025429	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that 
denied the Veteran's claims.  

REMAND

A preliminary review of the record discloses that additional 
development is necessary prior to further appellate review.  
Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the Veteran's claims.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill VA's 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

In this case, the Veteran, in testimony before the Board, 
described being involved in a motor vehicle accident in January 
or February 1980 while stationed at Misawa Air Force Base in 
Japan.  He stated that he was a passenger in the vehicle and that 
the car rolled several times.  The Veteran reported being seen at 
the base clinic immediately after the accident and that he 
sustained back and left knee injuries.  He also indicated that 
there was an investigation of the accident by the security police 
and that the driver was found to be sober, as he was the 
designated driver.  This indicates that there was likely a police 
report and/or incident report filed with respect to this 
incident.  Such reports are not part of the Veteran's claims 
file.  

The Veteran also testified that he injured his left knee dirt 
bike riding in service in 1979.  The Veteran stated that while he 
was riding on some of the trails on Misawa Air Base, he hit the 
front of a creek bed and flipped his bike.  The Veteran reported 
he injured his left knee and had to be carried back to the car.  
The Veteran indicated that he was treated for this injury at the 
Air Base clinic and that x-rays were taken and he was issued 
crutches.  

After service, the Veteran indicated that he sought treatment 
immediately for his left knee and back.  Eventually, the 
Veteran's back disability was noted to require surgery.  The 
Veteran testified that he had surgery on October 15, 1991 for his 
back at L4-L5.  Records of this surgery have not been associated 
with the Veteran's claims file.  

While the Veteran testified that he has requested records of his 
treatment at the Misawa Air Base clinic and from his providers 
after service and has not been able to obtain records of his care 
in service or in the years after service, the Board finds that 
the Veteran should be provided an additional opportunity to 
obtain these records.  Specifically, the RO should contact the 
Veteran and ask him to identify when and where he received 
treatment or evaluation for his back and left knee between the 
time of his separation from service in April 1982 and the date of 
his claim in February 2006.  The RO should then attempt to obtain 
and associate with the claims file any treatment records 
identified by the Veteran.  This should specifically include 
records of the Veteran's back surgery in October 1991, and an 
identified hospitalization at North Vista Hospital in December 
2005 or January/February 2006.   Updated records of the Veteran's 
treatment at Las Vegas VA Medical Center, dated since August 
2006, should also be obtained.

Next, with respect to the Veteran's polio claim, the Board notes 
that the Veteran testified that he did not have polio prior to 
his active service.  He stated that he was vaccinated for polio 
in 1959 prior to the vaccine's maturity and that he had no 
diagnosis related to polio until approximately 2003 when he was 
diagnosed with post-polio syndrome.  His treating physician 
stated that he likely had polio between 20 and 30 years ago and 
that the Veteran may have contracted it when he travelled to 
Korea, Thailand, or the Philippines in service, as polio had been 
all but eradicated in the United States at that time.  The 
Veteran reported that his physician thought his vaccine may have 
been weak and unable to completely prevent the disease.  In this 
regard, the Board noted that the Veteran submitted medical 
reports of his private physician.  These records indicate a 
diagnosis of post polio syndrome.  In addition, a December 2005 
treatment report found that the Veteran had a history of polio 
with right upper and lower extremity weakness, with some 
progression over the past 10-15 years.  These records do not 
address the date of onset of the Veteran's disability.  

On the other hand, the Veteran's post-service medical records 
clearly and consistently indicate that the Veteran had weakness 
of the right arm and leg since the age of 7.  In addition, the 
medical records also specifically state that the Veteran had 
polio as a child, but that he was not diagnosed until 2000.  For 
example, a July 2006 VA treatment note stated that "[h]e had 
polio as a kid, and he was just diagnosed in 2000 and rechecked 
by the same doctor."  In addition, a June 2006 treatment note 
stated that "[the Veteran] reports that he had polio as a 
youngster.  He wore a leg brace during his initial episode but 
has not done so recently.  However, he has gradually developed 
increasing weakness of the right side over the past few years and 
is having difficulty with ambulation."  A May 2006 treatment 
note also indicates that the Veteran reported that he had polio 
as a child.  A March 2006 treatment note diagnosed post polio 
syndrome and indicated that the Veteran had polio as a child, but 
that it was not really recognized.  This note reported that the 
Veteran entered the Air Force without difficulty, but over time 
he had progressive wasting and weakness of his right arm and 
right leg.  The Veteran was been diagnosed with post polio 
syndrome with right hemiparesis.  Lastly, the Board would observe 
that in a statement from the Veteran dated in April 2006 he 
stated that he "had polio as a child, entered service, 
aggravated the polio which is now more severe."

As there appears to be a discrepancy in record as to the onset of 
the Veteran's polio condition, the RO should contact the Veteran 
and clarify when the Veteran first had polio.  If the Veteran 
indicates that he had this condition as a child, the Veteran 
should be requested to provide the names and contact information 
of medical personnel that treated him prior to service.  The RO 
should then attempt to obtain these records.  If the Veteran 
indicates that he had polio in the service or later, the RO 
should clarify when he first diagnosed with and received 
treatment for polio and request that the Veteran provide the 
names and contact information of medical personnel that treated 
him at the time so that the RO may attempt to obtain such 
records. 

Finally, the Board notes that the appellant's service medical 
records and service personnel records could not be obtained from 
the National Personnel Records Center (NPRC).  In this regard, 
the Board recognizes its heightened duty to explain its findings 
and conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases where 
records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).   Here, the Board notes that the Veteran indicated that 
individuals other than the Veteran were also involved in the 
motor vehicle accident, and that there were others with the 
Veteran at the time of the biking accident.  These individuals, 
if available, may be able to offer corroborating statements 
regarding the accident and any symptoms suffered by the Veteran 
as a result of the accident.  The Veteran should be afforded an 
opportunity to obtain buddy statements with respect to the 
accidents from individuals with direct knowledge of the accidents 
and its effects on the Veteran, to include back and left knee 
complaints related to the accidents.

In this regard, the Board notes that relevant records for the 
purpose of 38 U.S.C.A. § 5103A are those records that relate to 
the injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the Veteran's 
claim.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  
The legal standard for relevance requires VA to examine the 
information it has related to medical records and if there exists 
a reasonable possibility that the records could help the Veteran 
substantiate his claim for benefits, the duty to assist requires 
VA to obtain the records.  Id.; see also Moore v. Shinseki, 555 
F.3d 1369, 1374 (Fed. Cir. 2009); McGee, 511 F.3d at 1355, 1358; 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 366, 370 (1992); 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).  

After the development requested above has been completed, the RO 
should review the evidence of record and determine whether there 
is sufficient evidence to decide the Veteran's claims.  If the RO 
determines that there is not sufficient medical evidence to 
decide the claims, the Veteran should be afforded an appropriate 
VA examination or examinations to ascertain the nature and 
etiology of the disorders at issue in this appeal.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should also ask the Veteran 
to clarify for the record whether he had 
polio as a child, and if so, to specify 
when and where he had treatment for polio 
prior to service, and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment.  
If the Veteran reports that he did not have 
polio as a child, he should be requested to 
specify when and where he was first 
diagnosed and treated for polio, and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC should 
then obtain and associate with the claims 
file any treatment records identified by 
the Veteran
 
2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his back, 
left knee, hepatitis C and polio since his 
separation from service and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records, that are not associated with the 
claims file.  Information regarding, and 
records requested, should specifically 
included records of the Veteran's back 
surgery in October 1991, and a 
hospitalization at North Vista Hospital in 
December 2005 or January/February 2006, and 
any VA treatment records dated since 
January 2007.

3.  The RO/AMC should request from 
appropriate sources copies of any Air Force 
Law Enforcement, Security Patrol or Office 
of Special Investigation reports of motor 
vehicle accidents the Veteran reports 
occurred in 1979 and in January or February 
1980 while stationed at Misawa Air Base.  
The RO should also request records of 
treatment the Veteran received following 
those reported accidents at the Misawa Air 
Base clinic.  

4.  The Veteran should also be afforded an 
opportunity to obtain buddy statements with 
respect to the motor vehicle accident and 
biking accident that occurred during 
service from individuals with direct 
knowledge of the accidents 

5.  After the development requested above 
has been completed, the RO should review 
the evidence of record and determine 
whether there is sufficient evidence to 
decide the Veteran's claims.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide the claims, the 
Veteran should be afforded an appropriate 
VA examination or examinations to ascertain 
the nature and etiology of the disorders at 
issue in this appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


